DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 4/6/2022.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although dishwashers having spray arm including a plurality of partitioned channels and channel switch units to alternatively or selectively guide water to the partitioned channels are known, as shown by US 20140083470A1, US 20140216507A1 and US 3918644, the prior art of record does not teach, suggest or motivate the combination of a washing tub configured to receive washing objects; a spray arm rotatably disposed in the washing tub and configured to spray washing water toward the washing objects; and a spray arm holder that defines a supply channel configured to supply washing water to the spray arm, wherein the spray arm includes: an arm body that defines: a plurality of channels that are partitioned from each other and that are configured to carry washing water, and a plurality of spray holes configured to discharge washing water from the plurality of channels toward the washing objects, a chamber disposed vertically below the arm body and configured to communicate with the plurality of channels, a channel guider configured to supply washing water from the spray arm holder to the chamber, and a channel switch unit accommodated in the chamber and configured to alternatively open and close at least a portion of the plurality of channels, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is to improve washing power and avoid washing water from being non-uniformly supplied to the spray arm due to overflow of the washing water when the washing water enters the inside of the spray arm (Applicant’s Specification filed 7/2/2019 at ¶ [0006], [0009]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3918644  note central aperture and manifold working in conjunction to direct fluid communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711